188 F.2d 364
FREEDMAN BROTHERS & COMPANY et al., Appellants,v.Orland ELLIS, Trustee of the Detroit Central WholesaleGrocery Company, a Michigan Corporation, Bankrupt, Appellee.
No. 11260.
United States Court of Appeals Sixth Circuit.
April 13, 1951.

Frazer & Popkin, and James Frazer, Detroit, Mich., for appellants.
James Montante, Detroit, Mich., for appellee.
Before SIMONS, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel, and it appearing that, upon the issue whether the Referee in Bankruptcy was empowered to appoint appellee as trustee of the bankrupt estate and whether he abused his discretion in such appointment, the District Court found that the action of the Referee was within his powers and did not constitute an abuse of discretion; and no error appearing in the determination of the District Court; and this court being duly advised,


2
Now Therefore It Is Ordered Adjudged And Decreed that the order of the District Court be and is hereby affirmed.